Gookins, J.
Action by Boyd against Crum and others, on a promissory note.
The defendants answered that at the time the note was given, they were agents for a railroad company; that the plaintiff executed to said company a deed, conveying to the corporation the right of way for the road, through the plaintiff’s land; that the making of said conveyance was the only consideration for the note; that the plaintiff well knew at the time, that the defendants had no interest in the transaction except as. agents of the company; and that it was understood that they were not to be personally liable on the note.
To this answer a demurrer was sustained, and judgment rendered for the amount of the note and interest — from which the defendants appeal.
J. Ra/riden, for the appellants.
O. P. Morton and L. Develin, for the appellee.
An agent who binds himself personally to pay, wall be liable, although the consideration may move to his principal.
Per Curiam.
The judgment is affirmed, with 7 per cent, damages and costs.